Exhibit 10.15 FIRST AMENDMENT TO SETTLEMENT AND LICENSING AGREEMENT This First Amendment to Settlement and Licensing Agreement (“ Amendment ”) is made and entered into effective as of the 22nd day of June, 2009, by and between DATASCI, LLC , a Maryland limited liability company (“ DataSci ”) and OMNICOMM SYSTEMS, INC., a Delaware corporation (“ Licensee ”). W I T N E S S E T H: WHEREAS , DataSci and Licensee entered into that certain Settlement and Licensing Agreement dated on or about April 9,2009, (the “ Licensing Agreement ”); and WHEREAS , Licensee, has entered into an asset purchase agreement dated on or about June 22, 2009 (the “ Purchase Agreement ”), pursuant to which licensee will purchase certain assets from eResearchTechnology, Inc., a Delaware corporation (“ eRT ”), which assets include certain intellectual property and other assets and rights (collectively, the “ Acquired Assets ”), which Acquired Assets may infringe upon the Licensed Patent; and WHEREAS , DataSci and Licensee desire to amend the Licensing Agreement to incorporate the Acquired Assets all in accordance with the terms of this Amendment; NOW, THEREFORE , for Ten and No/100 Dollars ($10.00) and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties each intending to be legally bound hereby do agree as follows: 1.
